Citation Nr: 1730636	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-25 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1959 to July 1963 and from August 1965 to May 1981.  He received medals and awards including the Air Medal, the Vietnam Service Medal with Bronze Star, and the Republic of Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded for additional development in July 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required for an adequate determination of the issue on appeal.  The Board notes that the matter was remanded in July 2016, including for compliance with VA's duties to assist in obtaining evidence in support of the claim and for medical opinions as to any manifest acquired psychiatric disorder.  A subsequent December 2016 VA examiner found the criteria for a diagnosis of PTSD were not met and provided a diagnosis of adjustment disorder with anxiety and depressed mood.  The examiner, however, failed to provide opinions as to whether the criteria for a diagnosis of PTSD were otherwise manifest during the appeal and whether it was at least as likely as not that the adjustment disorder began in or was otherwise etiologically related to active service.  Additionally, although the Veteran provided information pertinent to his claim in October 2016 as requested, there is no indication of any subsequent action as to that information nor was the Veteran provided any explanation as to why further development was not required.  

A remand confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Appropriate action must be taken to assist the Veteran in obtaining additional evidence in support of his appeal based upon the information he provided in October 2016.  

2.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

3.  Obtain a clarifying opinion from the December 2016 VA examiner, or if unavailable another appropriate examiner, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran:

a) met the criteria for a diagnosis of PTSD for any identifiable period during the appeal, and/or

b) has an adjustment disorder with anxiety and depressed mood that was onset during active service, or is etiologically related to his active service.

4.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



